Citation Nr: 1643688	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-21 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred at the emergency room of Baptist Medical Center, in Jacksonville, Florida, on April 11, 2011. 

2.  Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred at the emergency room of Baptist Medical Center, in Jacksonville, Florida, on June 13-14, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from determinations in June and August 2011 made by the Department of Veterans' Affairs North Florida South Georgia VA Medical Center, in Gainesville, Florida, that the Veteran was not entitled to payment or reimbursement for unauthorized non-VA medical expenses incurred as via emergency room care on April 11, 2011, and June 13-14, 2011, at the Baptist Medical Center, in Jacksonville, Florida.  


FINDINGS OF FACTS

1.  VA payment or reimbursement of the costs of the private medical care provided to the Veteran at Baptist Medical Center on April 11, 2011 and June 13-14, 2011 was not authorized prior to the Veteran undergoing said treatments; neither the Veteran nor his representative requested such authorization within 72 hours of either admission. 

2.  Private medical care provided to the Veteran at Baptist Medical Center on April 11, 2011 and June 13-14, 2011 was not for, or adjunct to, a service-connected disability; a nonservice-connected disability associated with and held to be aggravating a service-connected disability; the Veteran did not have a total and permanent disability rating at the time of admission, and he was not a participant in a vocational rehabilitation program.

3.  The Veteran was enrolled in the VA Health Care System during the 24 months preceding private medical care provided to the Veteran at Baptist Medical Center on April 11, 2011 and June 13-14, 2011, the Veteran is financially liable to the provider of the emergency room treatment, does not have insurance to cover or defray the costs os such treatment, and has no remedy against a third party for payment of the treatment provided.  

4.  The treatment provided on April 11, 2011 was emergency treatment.

5.  The treatment provided on June 13-14, 2011 was not emergency treatment


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement for treatment at Baptist Medical Center provided the Veteran on April 11, 2011, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1000-17.1008 (2015).

2.  The criteria for payment or reimbursement for treatment at Baptist Medical Center provided the Veteran on June 13-14, 2011 have not been met.  38 U.S.C.A. §§ 5107 (b), 1725, 1728 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.125, 17.1000-17.1008 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks payment or reimbursement for expenses resulting from services provided to him on April 11, 2011, and June 13-14, 2011, at the emergency room of the Baptist Medical Center in Jacksonville, Florida.  With respect to the April 2011 visit to the emergency room, the record shows that the Veteran went to the emergency room around five in the afternoon after noticing a bulge in his abdominal wall.  It was noted on admission that the only symptom was the swelling and the manifestation was the growth or eruption of the abdomen.  Various tests were accomplished and a diagnosis of a ventral hernia along with a mass on the left kidney.  Although the hospital workers wanted to admit the Veteran for further testing, the Veteran left the emergency on his own accord and informed the hospital personnel that he would seek additional advise and treatment through the VA system.  

Two months later, the Veteran again presented himself at the emergency room for symptoms and manifestations produced by gout.  Nine days prior to his trip to the emergency room, the Veteran began experiencing pain and other manifestations as a result of his gout.  While he has stated that he contacted his local VA health care facility for the purpose of obtaining medication for the treatment of his gout, the evidence of record did not show such a contact.  Nevertheless, nine days after first experiencing pain and other symptoms, he presented himself to the emergency room.  After testing was accomplished, he was prescribed medication that the Veteran said was not available through the VA health care system.  He was discharged from the emergency room.  

At the time of his trips to the emergency room, the Veteran was in receipt of VA compensation benefits for impairment of the upper arm and humerus and type II diabetes mellitus.  His combined disability evaluation was computed to be 30 percent.  Subsequent to both treatments, the Veteran has sought reimbursement or payment for the services provided on both occasions.  He has averred that in both instances, he thought that he needed emergency treatment for conditions that were harmful to his health and well-being.  He has also stated that he did not seek treatment through his local VA health unit because it was not open at the time of care. 

Under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  The VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R Part 17 contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 (2015) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2015), the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2015).

The Veteran has been informed of the bases of the denials of the claim and he has been provided with statements of the case which outlines the laws and regulations used in evaluating his claims.  There is no indication that any additional notice or development would aid the appellant in substantiating the claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA has informed the Veteran that he should inform the agency of original jurisdiction of any additional information or evidence that he wanted VA to attempt to obtain on his behalf and that a signed release was necessary.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540. 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

The Veteran is seeking payment for private emergency room medical expenses that were incurred at the Baptist Medical Center on April 11, 2011 and on June 13-14, 2011.  On both occasions, after the Veteran was discharged from the emergency room, bills that were incurred by him as a result of his visitations were sent to him and he forwarded those bills to the VA for payment.  The VA Medical Center subsequently denied the Veteran's request for reimbursement.  In denying that request, the VAMC noted that the care needed was not emergent in nature and that the Veteran could have received the needed treatment through the VA. 

The record indicates that the Veteran was in receipt of VA compensation benefits at the time of his treatment, but he was not in receipt of a 100 percent disability rating and he is not in receipt of a permanent and total rating disability. 

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the appellant received in a private facility for the treatment received on any of the dates in question.  See 38 U.S.C.A. § 1703(a) (West 2002); see also 38 C.F.R. § 17.54 (2015).  This is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2014), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including:  "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2014); 38 C.F.R. § 17.52 (2015).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2015); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2015).

In the present case, there is no evidence that the Veteran sought and obtained proper authorization for VA payment of the private medical expenses the Veteran incurred while treated at the Baptist Medical Center.  The record also does not indicate that the Veteran may have contacted the VA within 72 hours of the initial care at the emergency room of said Medical Center on either occasion.  

Accordingly, the Board must conclude that prior authorization for the private medical treatment received for the treatments received was not obtained pursuant to 38 C.F.R. § 17.54 (2015), and that payment is not warranted for expenses incurred in conjunction with those treatments under 38 U.S.C.A. § 1703 (West 2014).

The Court has stated that a "second avenue for potential relief for a veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which provides that the Secretary 'may, under such regulations as the Secretary shall prescribe, reimburse . . . for the reasonable value of such care or services . . . for which such veterans have made payment.'"  Malone, 10 Vet. App. at 541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where -

(1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health;

(2) such care or services were rendered to a service member in need thereof  (A) for an adjudicated service-connected disability,  (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability,  (C) for any disability of an appellant who has a total disability permanent in nature from a service-connected disability, or  (D) for any illness, injury, or dental condition in the case of an appellant who  (i) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title), and  (ii) is medically determined to have been in need of care or treatment . . . .; and  (iii) [VA] or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728(a) (West 2014); 38 C.F.R. § 17.120 (2015). 

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, emphasized in the above quotation, "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone, 10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

The evidence does not show either treatment was for a service-connected disability or for a nonservice-connected disability that was affecting a service-connected disability.  Moreover, there is nothing in the record that would indicate that either treatment was for a permanent and total disability, and the Veteran was not participating in a vocational rehabilitation program.  As such, payment is not warranted for expenses incurred in conjunction with the emergency room treatment received April 11, 2011or June 13-14, 2011.  Hence, payment is not warranted for either condition  under 38 U.S.C.A. § 1728 (West 2014).

Finally, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2014) and 38 C.F.R. §§ 17.1000-1002 (2015).  See also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  To be eligible for reimbursement under this authority the appellant has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the appellant could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the appellant becomes stabilized);

(e) At the time the emergency treatment was furnished, the appellant was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The appellant is financially liable to the provider of emergency treatment for the treatment;

(g) The appellant has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the appellant has coverage under a health-plan contract but payment is barred because of a failure by the appellant or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the appellant or provider against a third party for payment of such treatment; and the appellant has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the appellant's liability to the provider; and

(i) The appellant is not eligible for reimbursement under 38 U.S.C.A. 1728 for the emergency treatment provided (38 U.S.C.A. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of appellant's, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2015).  See also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011). 

The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  Feasibly available is not defined in 38 U.S.C.A. § 1728 (West 2014) or 38 C.F.R. § 17.1002 (2015).  Under the provisions of 38 C.F.R. § 17.53 (2015), a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52 and 17.53 (2015).  A VA facility would not be feasibly available if there was evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA facility.  See 38 C.F.R. § 17.1002(c) (2015).

With respect to this item, the Board notes that the Veteran drove himself the emergency room for the complaints involving the abdominal bulge and a friend drove the Veteran to the emergency room for treatment involving his gout.  It is noted that on both occasions, the Veteran's local VA Clinics were not open when the Veteran sought treatment at the emergency room.  Nevertheless, there is nothing in the medical records suggesting that the Veteran would not have been provided with the same type of treatment he received at the private facility at either the Lake City VA Medical Center or the Gainesville VA Medical Center.  However, the Board takes notice that those facilities were both approximately 70 miles from the Veteran's residence while the Baptist Medical Center was only a few miles from his residence.  

The only question actually at issue here is whether that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health.  

As to the abdominal bulge, in his June 2011 notice of disagreement (NOD) and August 2011 VA Form 9, the Veteran explained that he thought this condition emergent because he had a family history of aneurism.  He stated that he had no way of contacting VA.  The Board finds that a prudent layperson in the Veteran's situation, with a family history of aneurism, would reasonably seek medical care for the bulge as quickly as possible; i.e., would treat the presence of the bulge as emergent.  The Board thus concludes that payment or reimbursement of unauthorized non-VA medical expenses incurred at the emergency room of Baptist Medical Center, in Jacksonville, Florida, on April 11, 2011 is warranted and to that extent the appeal must be granted.  

As to the gout incident, in his August 2011 NOD and September 2011 VA Form 9, the Veteran explained that he had previously requested medication for his gout, had not received any, was in unbearable pain, could not get out of bed and was unable to get to the kitchen for food and had lost seven pounds in seven days.  He also stated that the emergency room physician gave him medication that VA had been unable to give him weeks later.  

The emergency department physician's note from the June 2011 treatment show that the Veteran was walking when he presented.  His chief complaint was left foot swelling of one week, that he had been out of his medicine for one week, had a history of gout, and on that day had started feeling like he had a fever and had been vomiting that day.  The note goes on to state that the Veteran felt like a typical gout attack, had difficulty bearing weight due to pain, had no fever, the onset was a week earlier, and the course/duration of the symptoms were constant.  

The Board finds that a prudent layperson in the Veteran's situation would not have reasonably expected the absence of immediate medical attention to result in placing his health in serious jeopardy, or experiencing serious impairment to bodily functions, or having serious dysfunction of any bodily organ or part.  The Board has considered the Veteran's reports of the pain he was experiencing and what he perceived as his limitations.  It has also considered what the emergency room physician noted at the time of the treatment, which was that he had difficulty bearing weight and that he had constant symptoms for one week. In short, the Veteran had been experiencing some pain that was not life threatening, had remained constant, and had been experiencing it for some time without serious impairment or dysfunction and a prudent person would not have reasonably expected that such dysfunction or impairment would occur, given this history, or that the symptoms would result in placing his health in serious jeopardy if he did not seek immediate care.  For this reason, the Board concludes that the preponderance of evidence is against granting the appeal with regard to the June 2011 treatment for gout.  


ORDER

Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred at the emergency room at the Baptist Medical Center, in Jacksonville, Florida, on April 11, 2011 is granted.  

Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred at the emergency room at the Baptist Medical Center, in Jacksonville, Florida, on June 13-14, 2011, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


